Exhibit 10.1

 

Baby All Corp

113 Barksdale Profeesional Center

Newark, DE 19711

 

April 11, 2012

Santa Fe Operating, Inc.

4011 W. Plano Pkwy, Suite 126

Plano, TX 75093

Attention: Bruce Hall, CEO

 

 

Re:Letter of Intent for the exchange of shares of Baby All Corp, a Delaware
Corporation (“BABA”), for all of the issued and outstanding shares of Santa Fe
Operating, Inc., a Delaware Corporation (“Santa Fe”), and related matters.

 

Dear Mr. Hall:

This Letter of Intent (the “Letter of Intent”) will confirm the following
general terms upon which the Boards of Directors of BABA and Santa Fe will adopt
an agreement to effectuate a transaction (the “Share Exchange”) in which BABA
and the stockholders of Santa Fe will engage in a stock-for-stock exchange
whereby the stockholders of Santa Fe will be issued 1.00 shares of BABA’s common
voting stock, $0.0001 par value (the “BABA Common Stock”) after the dividend
contemplated in Section 1(f) below in exchange for each of their shares of Santa
Fe causing Santa Fe to become a wholly-owned subsidiary of BABA upon the closing
of the Share Exchange (the “Plan of Exchange”). It is contemplated that the
stockholders of Santa Fe would be issued a minimum of 33,478,261 shares of BABA
Common Stock and no more than 44,478,261 shares of BABA Common Stock would be
outstanding after such issuance if Santa Fe successfully completes an issuance
of its common stock resulting in gross proceeds of at least $2,500,000 prior to
the deduction of any expenses related thereto (the “Financing”) in accordance
with the capitalization table set forth in Exhibit A.

Under the Plan of Exchange, the current warrant holders of Santa Fe will receive
warrants to purchase up to (a) 13.2% (on a fully-diluted basis) of the BABA
Common Stock after the Share Exchange if the Financing is completed with gross
proceeds of $2,500,000 prior to the deduction of any expenses related the
Financing with (i) the strike price of such warrants, which shall initially be
$0.50, being adjusted proportionally with same conversion rate of Santa Fe
warrants to warrants such that the Santa Fe warrant holders would pay the same
aggregate amount to exercise all of their warrants in BABA that they would have
paid to exercise all of their warrants in Santa Fe prior to the Share Exchange,
and (ii) the same conversion rate being applied to BABA warrants issued in
exchange for the Santa Fe warrants as applied to BABA shares issued for the
Santa Fe shares.

If the Financing is completed for some amount other than $2,500,000 of gross
proceeds, or if BABA cannot be recapitalized to meet the share targets set forth
in the preceding paragraph, Santa Fe and BABA will adjust the share numbers so
that proportional allocation of ownership set forth in the preceding paragraph
is respected and such that the owners of BABA immediately prior to the closing
of the Share Exchange (the “Closing”) have shares after the Closing that would
be worth $2,500,000 if priced at the adjusted price per share obtained by Santa
Fe in the Financing (after taking into account all adjustments, such as the
Exchange, any cancellations, stock dividends or reverse or forward splits of the
BABA Common Stock).

The Plan of Exchange to be approved by the Boards of Directors of Santa Fe and
BABA shall be negotiated and set forth in detail the parties’ intent upon the
following general terms and conditions.

1.Condition of BABA.

BABA immediately prior to the Closing will:

(a)be quoted on the Over The Counter Bulletin Board (OTCBB) and have a currently
effective Form 211 application (Rule 15c2-11) with FINRA through a licensed
market maker;

(b)have no securities, including, without limitation, options, warrants,
preferred stock or other convertible instruments, other than BABA Common Stock,
outstanding;

(c)have no assets other than as set forth on Schedule 1(c), attached hereto, and
any assets held by BABA immediately prior to Closing will be vended out by BABA
after closing on commercially reasonable terms;

(d)have no liabilities:

(e)be current and compliant with all United States Securities and Exchange
Commission (the “SEC”) reporting requirements; and

(f)have cancelled certain restricted shares of its common stock such that
immediately prior to the Closing, BABA shall have no more than 6,000,000 shares
of BABA Common Stock outstanding.

2.Due Diligence.

BABA will provide Santa Fe a full report and all due diligence materials for
BABA that a reasonable buyer would request (including correspondence between
BABA and the SEC which has not yet been publicly disclosed, if any) and audited
and interim financials of BABA prior to the Closing. BABA shall respond to any
requests for additional information or inquiries related to Santa Fe’s due
diligence review of BABA.

Santa Fe shall complete its due diligence on BABA within twenty (20) days of the
date when both (a) all diligence materials relating to BABA are presented to
Santa Fe and after all requests for additional information made by Santa Fe are
met and all inquires of Santa Fe are answered, and (b) the Financing is
complete. Approval of whether to conduct a Share Exchange with BABA (the
“Approval”) shall be in the sole discretion of Santa Fe based on such factors as
Santa Fe may determine in conducting its due diligence review of BABA.

3.BABA and BABA Indemnity Party Responsibilities.

(a)BABA shall pay for all of its filing fees, and costs associated with SEC
filings and state securities laws and its legal and accounting fees until the
Share Exchange, including, without limitation, (i) its auditor, and (ii) a
Form 14f-1 filing disclosing a change in a majority of the directors of BABA to
be made in anticipation of the Closing.

(b)BABA shall ensure that it has accurate financial statements completed in
accordance with Generally Accepted Accounting Principals (and appropriate
records to support the same) and shall cause its auditor to cooperate and
participate in all SEC filings to be made by BABA for a reasonable period of
time after the Share Exchange when a successor auditor can be appointed, at no
expense to the former BABA or its principal shareholders.

(c)Arafat Schwartz (“BABA Indemnity Party”) shall indemnify BABA and Santa Fe
and hold BABA and Santa Fe harmless for any losses to BABA, Santa Fe or their
respective stockholders related to any inaccuracy in the financial statements of
BABA at the Closing, including any inaccuracies prior to the Share Exchange
which may come to light after the Share Exchange. The terms of the
indemnification are to be set forth in the definitive agreement whereby such
limitations, with the exception of fraud, shall survive for a period of two
years (except for tax or environmental claims which shall survive forever).

(d)The BABA Indemnity Party shall use his best efforts to cause the fees charged
by the auditor during the reasonable period of time after the Share Exchange
before a successor auditor can be appointed are fair and reasonable. BABA will
assist in obtaining an engagement for the surviving entity with the current
auditor.

(e)BABA and the BABA Indemnity Party shall ensure that the auditor of BABA is in
good standing with the Public Company Accounting Oversight Board as set forth on
www.pcaob.org.

(f)The BABA Indemnity Party shall indemnify BABA and Santa Fe and hold BABA and
Santa Fe harmless for any liabilities in excess of the Liabilities for which
BABA is liable, including any liabilities for BABA’s business prior to the Share
Exchange which may come to light after the Share Exchange. The BABA Indemnity
Party’s indemnification shall cover any costs of litigation and defense related
to such liabilities or alleged liabilities. The terms of the indemnification are
to be set forth in a definitive agreement whereby such limitations, with the
exception of fraud, shall survive for a period of two years (except for tax or
environmental claims which shall survive forever). The BABA Indemnity Party
shall cause the officers and directors of BABA to resign so that the officers
and directors to be selected by Santa Fe and/or its stockholders may become
officers and directors of BABA after the Share Exchange.

(g)The BABA board of directors will cause BABA to be recapitalized as necessary
to ensure the conditions set forth in Section 1 are met; at present, a
cancellation of certain restricted shares.

(h)The BABA Indemnity Party shall ensure that all shares issued to the former
stockholders of Santa Fe by BABA in connection with the Share Exchange are duly
authorized, validly issued and non-assessable.

4.Santa Fe Responsibilities.

(a)Santa Fe shall provide BABA with a full report on Santa Fe and a complete set
of due diligence materials and audited financials of Santa Fe prior to BABA
beginning the recapitalization it intends to complete in anticipation of the
Closing.

(b)Santa Fe will use its best efforts to complete the Financing.

5.The Exchange.

(a)Upon Santa Fe’s receipt of commitments to purchase its common stock
sufficient to allow for the completion of the Financing, the parties intend to
enter into a binding agreement to complete the Exchange when the conditions set
forth herein are met.

(b)The Closing shall occur as soon as possible after, and no later than 10 days
after, the date that all of the following conditions have been met (in addition
to the Closing conditions set forth elsewhere in this Section 5): (a) Santa Fe
has notified BABA of the Approval, (b) the Financing is completed, (c) an audit
of Santa Fe has been completed that is sufficient to support, and be included
in, the disclosures to be made by BABA after the Share Exchange, and (d) a draft
of the Form 8-K disclosing the Share Exchange and the business and financial
statements of BABA after the Share Exchange, commonly referred to as a “Super
8-K”, is substantially complete and has been reviewed and approved by BABA and
Santa Fe.

(c)The completion of the Closing will be conditioned upon (i) BABA completing or
causing the completion of all “BABA and BABA Indemnity Party Responsibilities”
set forth in Section 3 above that can be completed prior to the Closing, (ii)
BABA entering into a binding agreement to complete or cause some other person or
entity to complete all of the “BABA and BABA Indemnity Party Responsibilities”
set forth in Section 3 above that cannot be completed prior to the Closing, and
(iii) Santa Fe completing the “Santa Fe Responsibilities” in Section 4 prior to
the Closing. Assuming the Financing is completed with gross proceeds of
$2,500,000 prior to the deduction of any expenses related the Financing, the
shareholders of BABA immediately prior to the Closing shall own approximately
13.5% of the issued and outstanding shares of BABA Common Stock (currently
projected to be 6,000,000 shares of BABA Common Stock) and approximately 11.7%
of the fully-diluted shares of BABA Common Stock (assuming the exercise of all
warrants to purchases shares of BABA Common Stock issued in connection with the
Closing are exercised) after the Closing. Assuming the Financing is completed
with gross proceeds of $2,500,000 prior to the deduction of any expenses related
the Financing, at least 75.3% (on a non-fully diluted basis) of BABA Common
Stock after the Closing will be held by the stockholders of Santa Fe immediately
prior to the Closing.

(d)The Share Exchange is intended to be a tax-free reorganization under the U.S.
Internal Revenue Code and the parties shall cooperate to ensure such tax
treatment is obtained to the fullest extent possible.

(e)The BABA Indemnity Party shall cause all of the officers and directors of
BABA prior to the Closing and certain affiliates and consultants of BABA (as
reasonably requested by Santa Fe and as named and indentified in a schedule to
be created) to enter into a lock-up agreement (the “Lock-Up”) which will
prohibit such persons or entities from selling any of the BABA Common Stock
until such Lock-Up expires upon the earlier of (i) 12 months from the date of
the Closing or (ii) listing on the American Stock Exchange, NASDAQ Stock Market
(Global Market or Global Select Market) or the New York Stock Exchange. In
addition to the specific provisions mentioned in this Section 5(e) the Lock-Up
shall contain customary terms for such an agreement.

(f)If the conditions set forth in subsections (ii) and (iii) of the first
sentence of Section 5(c) are met, then the BABA Indemnity Party shall cause all
of the officers, directors, affiliates and consultants of BABA prior to the
Closing to enter into a leak-out agreement (the “Leak-Out”) which shall expire 6
months after the termination of the Lock-Up. The Leak-Out will allow no more
than 1/6 of the holdings of any shareholder to be sold in any rolling 6 month
period. In addition to the specific provisions mentioned in this Section 5(f),
the Leak-Out shall contain customary terms for such an agreement.

6.Plan of Exchange.

The Plan of Exchange shall include, contain or provide:

(a)Representations and Warranties. Customary and usual representations and
warranties by BABA and Santa Fe.

(b)Opinions of Counsel. Delivery at Closing of favorable opinions of counsel of
BABA and Santa Fe with respect to customary and usual matters of law covered for
similar transactions.

(c)Financial and Other Information.

(i)The examination and inspection of the books and records of each of BABA and
Santa Fe prior to Closing; the delivery no later than at Closing of customary
schedules listing BABA’s and Santa Fe’s material contracts; real and personal
properties; pending, threatened and contemplated legal proceedings; employees;
assets and liabilities, including contingencies and commitments; and other
information reasonably requested; and

(ii)Each of BABA and Santa Fe shall provide the other annual audited financial
statements and interim unaudited financial statements consisting of a balance
sheet and a related statement of income for the period then ended which fairly
present the financial condition of each as of their respective dates and for the
periods involved, and such audited statements shall be prepared in accordance
with generally accepted accounting principles of the United States consistently
applied for such period or periods as shall be set forth in the Plan of
Exchange.

(d)Costs and Expenses. Each party shall bear and pay its own costs and expenses.

(e)Conduct of Business of BABA and Santa Fe Pending Closing. Except for a
private placement of approximately 5,000,000 to 10,000,000 shares of Santa Fe’s
common stock and until consummation or termination of the Share Exchange, BABA
and Santa Fe will conduct business only in the ordinary course and none of the
assets of BABA or Santa Fe shall be sold or disposed of except in the ordinary
course of business or with the written consent of the BABA, in the case of Santa
Fe, or Santa Fe, in the case of BABA.

(f)SEC Reporting. A Current Report on Form 8-K reflecting consolidated, combined
financial statements of BABA and Santa Fe will be prepared by Santa Fe, with the
good faith assistance of the pre-Closing officers and directors of BABA and
filed with the SEC in conjunction with the Closing of the Share Exchange. Santa
Fe shall bear the costs and expense for all required audited and reviewed
financial statements of Santa Fe and its subsidiaries. The BABA Indemnity Party
shall bear the costs and expense for all required audited and reviewed financial
statements of BABA and its subsidiaries (other than Santa Fe and its
subsidiaries).

(g)Permits. BABA and Santa Fe shall have received all permits, authorizations,
regulatory approvals and third party consents necessary for the consummation of
the Closing of the Share Exchange, and all applicable legal requirements shall
have been satisfied.

(h)Finder’s Fee. Except as expressly indicated herein, no finder’s fee or
similar payment with respect to the Share Exchange shall be paid by any party
hereto.

(i)Indemnification. The Plan of Exchange shall contain customary and usual
indemnification and hold harmless provisions.

7.Costs and Expenses.

Except as explicitly provided in the Plan of Exchange, each party hereto shall
bear and pay its own costs and expenses.



8.Timing.



BABA shall instruct its legal counsel to prepare all necessary documentation to
permit the Closing to occur as soon as possible after the Closing.



9.Notices.



All notices or other information deemed required or necessary to be given to
BABA or Santa Fe shall be given at the following addresses:

Baby All Corp

113 Barksdale Professional Center

Newark, DE 19711

 

Santa Fe Operating, Inc.

4011 W. Plano Pkwy, Suite 126

Plano, TX 75093

 



10.Confidentiality.



(a) By its execution hereof, BABA acknowledges to and agrees with Santa Fe that
in the exercise of the several rights granted to it pursuant to this Letter of
Intent, BABA, and/or its agents and affiliates, may become familiar with or
aware of certain Confidential Information (as such term is hereinafter defined)
disclosed by Santa Fe or one or more of its officers, directors, employees,
shareholders, partners, agents or representatives (each of such relationships
being defined herein as an “Affiliate”). Accordingly, BABA hereby agrees that
any and all Confidential Information disclosed or furnished to it or to any of
its Affiliates, by Santa Fe or any of its Affiliates, is and shall remain
proprietary to Santa Fe. Neither BABA, nor any Affiliate of BABA, shall have any
rights to distribute or divulge any of such Confidential Information to any
third party without Santa Fe’s prior consent, or to use any of such Confidential
Information in any way detrimental to Santa Fe or any of its Affiliates, or in
any way which would otherwise destroy, injure or impair any of Santa Fe’s or its
Affiliates’ rights in or in respect of any such Confidential Information
including, without limitation, by using any of such Confidential Information to
solicit away from Santa Fe any of its employees, contractors, customers or
vendors or other business relationships, or to establish or assist any person or
entity which is or will be, directly or indirectly, in competition with Santa
Fe. For purposes of this Letter of Intent, the term “Confidential Information”
shall mean any and all proprietary information belonging to Santa Fe, whether
tangible or intangible, written or oral, including, without limitation, any
intellectual property rights, technical or scientific information, design,
processes, procedures, inventions, research, formulae, notes, analyses,
compilations, studies, interpretations, memoranda, shareholder lists and contact
information, customer lists, business plans, projections, research, finances,
books and records, computer software and files, lists of (or proprietary
information concerning) its customers, suppliers, vendors and other business
relationships, and any other item which may properly be classified as a
protected trade secret. BABA expressly agrees and understands that its agreement
to abide by the provisions of this Section 10 constitute a material part of the
consideration inducing Santa Fe to enter into this Letter of Intent and consider
the transactions contemplated herein, and that any violation of such provisions
could create immediate and irreparable harm to Santa Fe. In the event of any
breach of this Section 10, BABA and Santa Fe hereby agree that, in addition to
whatever other remedies may be available to Santa Fe, it shall be entitled to
seek injunctive and other equitable relief, and Santa Fe hereby waives any
bonding or other requirement as a precursor thereto.

(b) The substance of any public announcement with respect to the Share Exchange,
other than notices required by law, shall be approved in advance by all parties
or their duly authorized representatives.



11.Binding Nature.



This Letter of Intent merely evidences the intention of BABA and Santa Fe and is
not intended by any party to be legally binding.



12.Termination.



The parties hereto agree that this Letter of Intent will be automatically
terminated if the Closing has not occurred before or on May 1, 2012 and will be
of no further affect on the parties hereto thereafter. However, this Letter of
Intent may be extended past May 1, 2012 by written approval of both BABA and
Santa Fe.



13.Counterparts.



This Letter of Intent may be executed in any number of counterparts and each
such counterpart shall be deemed to be an original instrument, but all of such
counterparts together shall constitute but one agreement.



14.Gouverning Law.



The transactions which are contemplated herein, to the extent permitted, shall
be governed by and construed in accordance with the laws of the State of the
Delaware.

 
 

 

If the foregoing correctly sets forth the substance of the understanding of the
parties, please execute this Letter of Intent in duplicate, retain one copy for
your records, and return one to _____________ at his address, which is
_________________________________.

Very truly yours,

 

 

Baby All Corp.,

a Delaware corporation

 

 

By: ________________

Arafat Schwartz
                                                                        Accepted
this _____ day of April, 2012.

President

 

 

Santa Fe Operating, Inc.,

a Delaware corporation

 

 

By: _____________

Bruce Hall
                                                                                 Accepted
this _____ day of April 2012.

Chief Executive Officer

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

Arafat Schwartz

 

 
 

Exhibit A

 

Capitalization Table After Share Exchange

 

 

[capitalizationtable.jpg]

 
 

Schedule 1(c)

 

Assets

 

1. Design patent for infant medical dispensers, as more fully described in the
Registration Statement on Form S-1/A, as filed with the Securities and Exchange
Commission on January 9, 2012.

